 
EXHIBIT 10.1
 
SETTLEMENT AGREEMENT


THIS SETTLEMENT AGREEMENT ("Agreement") is made as of August 31, 2009 by and
among Cobra Oil & Gas Company, a Nevada corporation with its principal offices
at Uptown Center, 2100 North Loop South, Suite 400, Houston, TX 77002 (the
“Company”) and Douglas Berry, an individual with an address of 14188 Marine
Drive, White Rock, B. C., Canada V4B 1A8 (“DB”).  The foregoing parties are
sometimes referred to hereinafter collectively as the “Parties”, and each,
individually, as a “Party”.


RECITALS


A.           DB has made loans to the Company in the aggregate principal amount
of $110,625 (the “Loans”).


B.           Interest is due on the Loans in the aggregate amount of $14,637.45.


C.           The Company owes DB an aggregate amount of $125,262.45 (the “Debt”)
in principal and interest.


D.           The Parties wish to settle the Debt through the issuance of
restricted shares of the Company’s common stock valued at $0.816 per share,
which represents a 20% discount to the $1.02 closing price for the Company’s
common stock on August 31, 2009.


AGREEMENT


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the mutual promises,
covenants and conditions herein contained, the Parties agree as follows:


1.           Settlement.  The Parties acknowledge and agree that the Company has
an outstanding Debt to DB in the amount of $125,625.45.  In full satisfaction
thereof, the Parties have agreed that the Company will issue to DB 153,508
shares of the Company’s restricted common stock (the “Shares”).


2.           Release.  Upon receipt of the Shares, DB forever discharges and
releases the Company and each of its agents, attorneys, representatives,
assigns, predecessors, successors and related entities from any and all claims,
damages, actions, judgments, obligations, attorneys’ fees, indemnities,
subrogations, duties, demands, controversies and liabilities of every nature at
law or in equity, liquidated, or unliquidated, known or unknown, matured or
unmatured, foreseeable or unforeseeable, which he had or has arising out of any
circumstance, thing, or event alleged, or arising out of the Debt.


3.           Entire Agreement.  This Agreement contains the sole, complete and
entire agreement and understanding of the Parties concerning the matters
contained herein and may not be altered, modified, or changed in any manner
except by a writing duly executed by the Parties.  No Party is relying on any
representations other than those expressly set forth herein.  No conditions
precedent to the effectiveness of this Agreement exists, other than as expressly
provided for herein.  There are no oral or written collateral agreements
hereto.  All prior discussions and negotiations have been and are merged,
integrated into and superseded by this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
4.           Waiver.  The delay or failure of a Party to exercise any right,
power or privilege hereunder, or failure to strictly enforce any breach or
default shall not constitute a waiver with respect thereto; and no waiver of any
such right, power, privilege, breach or default on any one occasion shall
constitute a waiver thereof on subsequent occasion unless clear and express
notice thereof in writing is provided.


5.           Applicable Law; Venue.  This Agreement shall be governed by and
construed and enforced in accordance with and subject to the laws of the State
of New York, and any and all actions brought under this Agreement shall be
brought in the state or federal courts sitting in New York, New York.


6.           Warranties.  The Parties, and each of them, warrant:  (i) that
they, and each of them, have the sole right and exclusive authority to execute
this Agreement; and (ii) that they have not sold, assigned, transferred,
conveyed or otherwise disposed of any claim, demand, cause of action,
obligation, damage or liability covered in this Agreement.


7.           Recitals Incorporated.  The Recitals of this Agreement are
incorporated herein and made a part hereof.


8.           Counterparts.  This Agreement may be executed in one or more
counterparts, all of which together constitute one single document.


9.           Facsimile Signatures.  This Agreement and any documents relating to
it may be executed and transmitted to any other party by facsimile, which
facsimile shall be deemed to be, and utilized in all respects as, an original,
wet-inked document.


IN WITNESS WHEREOF, the Parties hereto have executed this Settlement Agreement
as of the day and year first written above.
 

  COBRA OIL & GAS COMPANY          
By:
/s/ Massimiliano Pozzoni     Name:   Massimiliano Pozzoni     Title:   President
                      /s/ Douglas Berry       Douglas Berry  

 
 
 

--------------------------------------------------------------------------------

 
 